TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00540-CR



                               Rockelle LaShawn Parker, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 62845, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant Rockelle LaShawn Parker has appealed from the district court’s order

revoking her community supervision for the offense of possession of cocaine with intent to deliver.

On December 31, 2012, appellant’s appointed counsel, Mr. W.W. Torrey, filed a motion to

withdraw and for substitution of counsel in light of the commencement of his term of office as

the District Attorney of Milam County effective January 1, 2013. For the reasons explained in

Williamson v. State, No. 03-12-00672-CR, 2013 Tex. App. LEXIS 811, at *1-2 (Tex. App.—Austin

Jan. 25, 2013, no pet. h.) (not designated for publication), we abate the appeal and remand the cause

to the district court for consideration of counsel’s motion. If the district court determines that good

cause exists to relieve counsel of his duties and replace him with substitute counsel, the district court

shall permit counsel to withdraw and promptly appoint substitute counsel for the appeal of this
cause. A copy of the court’s order appointing substitute counsel and the court’s order granting

counsel’s withdrawal shall be forwarded to this Court no later than March 4, 2013.

               Mr. Torrey’s December 31, 2012 motion was also accompanied by a brief concluding

that this appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967). As

a formal matter, this Anders brief has been marked “received,” but not filed, in part because it does

not contain the required certificate of compliance with the newly enacted Rule 9.4, regarding the

length of briefs. See Tex. R. App. P. 9.4(i)(3). Within thirty days of appointment, substitute counsel

shall file an amended brief that remedies this omission and makes such other amendments as

new counsel deems appropriate.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: February 20, 2013

Do Not Publish




                                                  2